Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB [X] QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2007 [] TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number 000-22083 GLOBAL MED TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) COLORADO 84-1116894 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 12600 West Colfax, Suite C-420, Lakewood, Colorado 80215 (Address of principal executive offices) (303) 238-2000 (Issuers telephone number) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Check mark whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx
